                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 1 of 27




 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   CENTER FOR BIOLOGICAL DIVERSITY,                     Case No. 2:21-cv-00275

10                      Plaintiff,
           v.                                             COMPLAINT
11
     U.S. ARMY CORPS OF ENGINEERS;
12   LIEUTENANT GENERAL SCOTT A.
     SPELLMON, Commanding General, Army
13   Corps of Engineers; WYNN COGGINS,
     Acting Head of Commerce; and NATIONAL
14   MARINE FISHERIES SERVICE,

15                      Defendants.

16

17                                          INTRODUCTION

18          1.      Southern Resident killer whales are one of the most endangered marine mammals

19   in the world. They have suffered an alarming decline toward extinction, with only 74 remaining

20   today. They are threatened by starvation from lack of salmon prey; vessel noise and disturbance

21   that interfere with essential behaviors; and contaminants that accumulate in their bodies.

22          2.      This case challenges the failure of the U.S. Army Corps of Engineers (Corps) and

23   the National Marine Fisheries Service (Fisheries Service) to fully disclose and evaluate the harm

24   to Southern Resident killer whales from the Corps’ decision to expand Seattle Harbor. The Corps
     COMPLAINT                                                    CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                       2400 NW 80th St. #146; Seattle, WA 98117
                                                  1                                         (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 2 of 27




 1   and the Fisheries Service are in violation of the Endangered Species Act, National Environmental

 2   Policy Act (NEPA) and the Administrative Procedure Act (APA) because of their decisions related

 3   to the Seattle Harbor Navigation Improvement Project (the “Seattle Harbor Project” or “project”).

 4           3.      The Corps is planning a massive, multi-year project to expand the east and west

 5   waterways of Seattle Harbor to facilitate huge new container ships. The Corps will remove

 6   1,112,000 cubic yards of material from the waterways—enough to fill 300 Olympic-size

 7   swimming pools—nearly a quarter of which has toxic or hazardous contaminants. The Corps

 8   concluded that the project would have no significant environmental impact. The Fisheries Service

 9   found that the project is not likely to adversely affect endangered Southern Resident killer whales

10   or critical habitat.

11           4.      To the contrary, the project contributes to each of the primary threats to endangered

12   killer whales. Deepening the harbor will increase mega-ships transiting through the critical habitat

13   of Southern Resident killer whales, dredge up hazardous and toxic contaminants, deposit spoils in

14   critical habitat, and pollute waters that salmon and killer whales inhabit.

15           5.      The Corps’ project endangers Southern Resident killer whales, and it will deepen

16   their risk of extinction. Yet, the Corps and the Fisheries Service completely ignored the harms that

17   expanding the Seattle Harbor will have on endangered killer whales. The Corps failed to take a

18   hard look at the numerous significant impacts that could result from the project as NEPA requires.

19   The Fisheries Service failed to properly analyze the impacts of the project on endangered Southern

20   Resident killer whales as the Endangered Species Act requires.

21           6.      Given these dangers to killer whales, the Corps’ Finding of No Significant Impact,

22   flawed Environmental Assessment, and failure to prepare a comprehensive environmental impact

23   statement violate NEPA. The Fisheries Service’s determination that the project is not likely to

24   adversely affect critically endangered Southern Resident killer whales violates the Endangered
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                   2                                         (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 3 of 27




 1   Species Act. The Corps’ reliance on the Fisheries Service’s flawed decision violates the

 2   Endangered Species Act. Both the Fisheries Service’s and the Corps’ failure to reinitiate and

 3   complete consultation on the impacts of the project on Southern Resident killer whales and their

 4   critical habitat violates the Endangered Species Act.

 5          7.      Accordingly, Plaintiff Center for Biological Diversity seeks an order from this

 6   Court vacating the Corps’ and the Fisheries Service’s invalid environmental documents and

 7   ordering the agencies to prepare revised documents, including a full environmental impact

 8   statement and biological opinion, that consider a broad range of mitigation to protect the

 9   endangered killer whales.

10                                    JURISDICTION AND VENUE

11          8.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising under the

12   laws of the United States) and 28 U.S.C. § 1346 (actions against the United States). An actual,

13   justiciable controversy now exists between Plaintiff and Defendants, and the requested relief is

14   proper under 28 U.S.C. §§ 2201–02. Judicial review is available under the APA and Endangered

15   Species Act. 5 U.S.C. §§ 701–06; 16 U.S.C. § 1540(g).

16          9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because the events

17   and omissions giving rise to Plaintiff’s claims occurred in this district.

18          10.     Pursuant to 16 U.S.C. § 1540(g)(2)(A), Plaintiff provided the Corps and Fisheries

19   Service with notice of their Endangered Species Act violations more than 60 days prior to the

20   commencement of this case.

21                                  INTRADISTRICT ASSIGNMENT

22          11.     Pursuant to Civil Local Rule 3(e), this action is properly assigned to the Seattle

23   Division of this district because a substantial part of the events or omissions giving rise to

24
     COMPLAINT                                                      CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                         2400 NW 80th St. #146; Seattle, WA 98117
                                                    3                                         (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 4 of 27




 1   Plaintiff’s claims occurred in King County and Defendant Corps of Engineers maintains a Seattle

 2   office in King County.

 3                                                 PARTIES

 4           12.      Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a nonprofit corporation

 5   that advocates for the protection of threatened and endangered species and their habitats through

 6   science, policy, and environmental law. The Center’s Oceans Program focuses specifically on

 7   conserving marine wildlife and habitat. In pursuit of this mission, the Center has been actively

 8   involved in securing protections for imperiled marine animals, including Southern Resident killer

 9   whales. In 2001, the Center filed a petition to list Southern Resident killer whales as an endangered

10   species under the Endangered Species Act, and through legal action it secured such protections for

11   this population. The Center also has engaged in longstanding efforts to protect the habitat of

12   Southern Resident killer whales from water and noise pollution, disturbance from vessels, and

13   other threats.

14           13.      The Center has more than 84,300 members, many of whom live on the U.S. West

15   Coast. The Center brings this action on behalf of itself and its members. Center members and staff

16   live near and regularly visit the inland waters and coastal habitat of Southern Resident killer whales

17   to observe, photograph, study, and otherwise enjoy Southern Resident killer whales and their

18   habitat. Center members have an interest in Southern Resident killer whales and their habitat,

19   including waters around the Seattle Harbor, Elliot Bay, Puget Sound, and along the Pacific Coast.

20   For example, Center members regularly walk, sail, kayak, and go whale watching to enjoy the

21   marine habitat and look for and photograph Southern Resident killer whales. Center members and

22   staff derive recreational, spiritual, professional, scientific, educational, and aesthetic benefits from

23   the presence of Southern Resident killer whales and their habitat. Center members and staff intend

24
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                          2400 NW 80th St. #146; Seattle, WA 98117
                                                    4                                          (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 5 of 27




 1   to continue to frequently engage in these activities and to use and enjoy Southern Resident killer

 2   whales’ habitat in the future.

 3          14.     The Center and its members visit areas affected by the Seattle Harbor Project. The

 4   project threatens Southern Resident killer whales with increased vessel traffic, and pollution, and

 5   degradation of their habitat. The Center and its members are harmed by the Corps’ and Fisheries

 6   Service’s inadequate Endangered Species Act analysis, Environmental Assessment, and Finding

 7   of No Significant Impact. The Center and its members are also harmed by the Corps’ failure to

 8   prepare a comprehensive Environmental Impact Statement and its failure to reinitiate and complete

 9   consultation. The failure to comply with applicable environmental laws deprives endangered killer

10   whales of additional statutory protections that are vitally important to the species’ survival and

11   eventual recovery. The Fisheries Service and Corps’ failures diminish the aesthetic, recreational,

12   spiritual, scientific, and other interests of the Center and its members, because without conducting

13   the careful analyses these laws demand, Southern Resident killer whales are more vulnerable to

14   the impacts of insufficient prey availability, vessel disturbance, and pollution.

15          15.     Additionally, part of NEPA’s purpose is to ensure that federal agencies fully

16   disclose to the public and decisionmakers the environmental damage that an action will cause and

17   evaluate alternatives that will mitigate those impacts. The Center and its members have suffered

18   procedural and informational harms guaranteed to them by the Endangered Species Act and

19   NEPA. It is unlikely that the project would be redesigned, withdrawn, mitigated, or carried out in

20   a manner that protects Southern Resident killer whales absent a meaningful environmental review

21   that complies with the Endangered Species Act and NEPA.

22          16.     The relief sought in this case will redress these injuries. Preparation and completion

23   of a comprehensive review under NEPA will ensure the Fisheries Service and the Corps consider

24   and make public the true environmental effects of the Seattle Harbor Project and consider a
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                   5                                         (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 6 of 27




 1   reasonable range of alternatives that would better protect Southern Resident killer whales.

 2   Reinitiation and completion of consultation will ensure that the Fisheries Service and Corps

 3   consider and make public the best available science in determining whether their actions are likely

 4   to jeopardize the continued existence of the endangered Southern Resident killer whales or result

 5   in the destruction or adverse modification of their critical habitat. Through these processes, the

 6   Fisheries Service and Corps can assess the effects of the Seattle Harbor Project on Southern

 7   Resident killer whales and avoid dangers from ship traffic, pollution, and loss of prey. This will

 8   help protect the Center and its members’ enjoyment of and interests in the species and its habitat.

 9   The relief requested in this Complaint will also provide the Center and its members with the

10   information and procedural rights to which they are entitled by law.

11           17.      Defendant ARMY CORPS OF ENGINEERS is a United States agency that

12   regulates dredging activities in the navigable waters of the United States. It is responsible for the

13   Seattle Harbor Navigation Improvement Project. The Corps prepared the Environmental

14   Assessment and Finding of No Significant Impact for the project. The Corps also consulted with

15   the National Marine Fisheries Service to assess the risks that the project presents to the survival

16   and recovery of endangered Southern Resident killer whales. The Corps is responsible for its

17   compliance with federal environmental laws, including the Environmental Species Act, NEPA,

18   and the APA.

19           18.      Defendant LIEUTENANT GENERAL SCOTT A. SPELLMON1 is sued in his

20   official capacity as the Chief of Engineers and Commanding General of the U.S. Army Corps of

21   Engineers. Lieutenant General Spellmon is the federal official with the ultimate authority and

22

23
     1
      Defendant Lt. Gen. Scott A. Spellmon recently replaced Lt. Gen. Todd T. Semonite as the Chief of Engineers and
24   Commanding General after Lt. Gen. Semonite retired.

     COMPLAINT                                                            CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                               2400 NW 80th St. #146; Seattle, WA 98117
                                                        6                                           (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 7 of 27




 1   responsibility for ensuring the Corps’ compliance with the law, including NEPA and Endangered

 2   Species Act requirements, and he has authority to grant the relief requested in this complaint.

 3          19.     Defendant WYNN COGGINS, Acting Agency Head, is the highest-ranking official

 4   within the Department of Commerce and, in that capacity, has responsibility for its administration

 5   and implementation of the Endangered Species Act, and for compliance with all other federal laws

 6   applicable to the Department of Commerce. He is sued in his official capacity.

 7          20.     Defendant NATIONAL MARINE FISHERIES SERVICE is an agency within the

 8   Department of Commerce. The Fisheries Service is the agency that implements the Endangered

 9   Species Act for most marine species, including Southern Resident killer whales.

10                                       LEGAL BACKGROUND

11                                    ENDANGERED SPECIES ACT

12          21.     With the Endangered Species Act, Congress intended endangered species to be

13   afforded the highest of priorities. The Endangered Species Act’s purpose is “to provide a means

14   whereby the ecosystems upon which endangered species and threatened species depend may be

15   conserved, [and] to provide a program for the conservation of such endangered species and

16   threatened species.” 16 U.S.C. § 1531(b).

17          22.     Under the Endangered Species Act, conservation means “to use and the use of all

18   methods and procedures which are necessary to bring any endangered species or threatened species

19   to the point at which the measures provided pursuant to this Act are no longer necessary.” 16

20   U.S.C. § 1532(3).

21          23.     Section 7(a)(2) is a critical component of the statutory and regulatory scheme to

22   conserve endangered and threatened species. 16 U.S.C. § 1536(a)(2). It requires that every federal

23   agency determine whether its actions “may affect” any endangered species, threatened species, or

24   critical habitat as part of its duty to “insure that [its] action is . . . not likely to jeopardize the
     COMPLAINT                                                      CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                         2400 NW 80th St. #146; Seattle, WA 98117
                                                    7                                         (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 8 of 27




 1   continued existence” of that species or result in the destruction or adverse modification of their

 2   critical habitat. Id. § 1536; 50 C.F.R. § 402.14. The term “jeopardize” is defined as an action that

 3   “reasonably would be expected . . . to reduce appreciably the likelihood of both the survival and

 4   recovery of a listed species in the wild by reducing the reproduction, numbers, or distribution of

 5   that species.” 50 C.F.R. § 402.02. Endangered Species Act regulations allow for “informal

 6   consultation” if an agency determines its action “may affect” but is “not likely to adversely affect”

 7   a listed species or its critical habitat, in which case there is no requirement for a biological opinion

 8   provided the Fisheries Service concurs in writing with the “not likely to adversely affect”

 9   determination. Id. § 402.13. A written request for concurrence with an action agency’s “not likely

10   to adversely affect” finding must “include information similar to the types of information described

11   for formal consultation at § 402.14(c)(1) sufficient for the Service to determine if it concurs.” Id.

12   § 402.13(c)(1).

13          24.     Agencies must engage in “formal consultation” if the Fisheries Service does not

14   concur with a “not likely to adversely affect” determination or if the action agency concludes its

15   action is “likely to adversely affect” a listed species. 50 C.F.R. §§ 402.12, 402.14(a)–(b).

16          25.     In fulfilling the consultation process, agencies “shall use the best scientific and

17   commercial data available.” 16 U.S.C. § 1536(a)(2).

18          26.     At the completion of formal consultation, the Fisheries Service issues a biological

19   opinion that determines if the agency action is likely to jeopardize the species. 16 U.S.C.

20   § 1536(b)(3)–(4); 50 C.F.R. § 402.14(h).

21          27.     A biological opinion must include a summary of the information upon which the

22   opinion is based; an evaluation of “the current status and environmental baseline of the listed

23   species or critical habitat;” “effects of the action;” and “cumulative effects on the listed species or

24   critical habitat” 50 C.F.R. § 402.14(g)(1)–(3).
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                          2400 NW 80th St. #146; Seattle, WA 98117
                                                    8                                          (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 9 of 27




 1          28.     The Endangered Species Act generally prohibits any person, including both private

 2   persons and federal agencies, from “taking” any endangered species, such as, in this case, Southern

 3   Resident killer whales. 16 U.S.C. § 1538(a)(1). The Endangered Species Act defines the term

 4   “take” as “harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or collect, or attempt to

 5   engage in any such conduct.” Id. § 1532(19).

 6          29.     A biological opinion must include an incidental take statement if the Fisheries

 7   Service concludes an agency action is not likely to jeopardize the continued existence of a listed

 8   species but is reasonably certain to result in take that is incidental to the agency action. 16 U.S.C.

 9   § 1536(b)(4); 50 C.F.R. § 402.14(g)(7). Absent a valid incidental take statement, the take of a

10   listed species is unlawful under Section 9 of the Endangered Species Act. See 16 U.S.C.

11   § 1536(b)(4), (o)(2); 50 C.F.R. § 402.14(i)(5).

12          30.     The incidental take statement must specify the amount or extent of incidental taking

13   on such listed species, identify “reasonable and prudent measures that the [Fisheries Service]

14   considers necessary or appropriate to minimize such impact,” and set forth “terms and conditions”

15   with which the action agency must comply to implement the reasonable and prudent measures. 16

16   U.S.C. § 1536(b)(4)(C); 50 C.F.R. § 402.14(i). Additionally, if marine mammals will be

17   incidentally taken, the Fisheries Service must first authorize the take pursuant to the Marine

18   Mammal Protection Act, and the incidental take statement must include any additional measures

19   necessary to comply with that take authorization. Id.

20          31.     Federal agencies’ Section 7(a)(2) obligations do not end with the completion of a

21   biological opinion. After completion of consultation, the action and consulting agencies must

22   review the ongoing impacts of the action and reinitiate consultation if “new information reveals

23   effects of the action that may affect listed species or critical habitat in a manner or to an extent not

24   previously considered,” among other triggering events. 50 C.F.R. § 402.16. Both the action agency
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                          2400 NW 80th St. #146; Seattle, WA 98117
                                                    9                                          (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 10 of 27




 1   and the consulting agency have a duty to reinitiate consultation. Id. The Endangered Species Act

 2   specifies that consultation must typically be completed within ninety days of its initiation. 16

 3   U.S.C. § 1536(b)(1); 50 C.F.R. § 402.14(e).

 4           32.      Southern Resident killer whales are listed as endangered under the Endangered

 5   Species Act. 50 C.F.R. § 224.101.

 6                             NATIONAL ENVIRONMENTAL POLICY ACT

 7           33.      NEPA is the nation’s “basic national charter for protection of the environment,”

 8   seeking to “insure that environmental information is available to public officials and citizens

 9   before decisions are made and before actions are taken.” 40 C.F.R. § 1500.1(a)–(b) (2019).2

10   “Ultimately . . . [t]he NEPA process is intended to help public officials make decisions that are

11   based on understanding of environmental consequences, and take actions that protect, restore, and

12   enhance the environment.” Id. § 1500.1(c).

13           34.      To reach these goals, federal agencies must prepare an Environmental Impact

14   Statement (EIS) for all “major Federal actions significantly affecting the quality of the human

15   environment.” 42 U.S.C. § 4332(2)(C).

16           35.      The Council on Environmental Quality has promulgated regulations implementing

17   NEPA, which are binding on all federal agencies. 40 C.F.R. § 1507.1.

18           36.      The regulations specify the factors an agency must consider in determining whether

19   an action may significantly affect the environment and warrant preparation of an EIS. 40 C.F.R.

20   § 1508.27. Specifically, whether an action may have “significant” impacts on the environment

21   depends on the “context” and “intensity” of the action. Id. In considering the “context” of an action,

22

23
     2
      All NEPA regulations cited herein reference the 2019 edition of the Code of Federal Regulations that was in effect
24   when the Corps issued its Finding of No Significant Impact.

     COMPLAINT                                                              CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                                 2400 NW 80th St. #146; Seattle, WA 98117
                                                          10                                          (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 11 of 27




 1   the significance “must be analyzed in several contexts such as society as a whole (human,

 2   national), the affected region, the affected interests, and the locality.” Id. § 1508.27(a).

 3           37.     The “intensity” of an action is determined by considering ten factors enumerated in

 4   the regulations: “(1) [i]mpacts that may be both beneficial and adverse[;] . . . (2) [t]he degree to

 5   which the proposed action affects public health or safety[;] (3) [u]nique characteristics of the

 6   geographic area such as proximity to historic or cultural resources, park lands, . . or ecologically

 7   critical areas[;] (4) [t]he degree to which the effects on the human environment are likely to be

 8   highly controversial[;] (5) [t]he degree to which the possible effects on the human environment

 9   are highly uncertain or involve unique or unknown risks[;] (6) [t]he degree to which the action

10   may establish a precedent for future actions with significant effects[;] . . . (7) [w]hether the action

11   is related to other actions with individually insignificant but cumulatively significant impacts[;] . . .

12   (8) [t]he degree to which the action . . . may cause loss or destruction of significant scientific,

13   cultural, or historical resources[;] (9) [t]he degree to which the action may adversely affect” a

14   species listed under the Endangered Species Act or its designated critical habitat; and

15   “(10) [w]hether the action threatens a violation of federal, state, or local” environmental laws. 40

16   C.F.R. § 1508.27(b). The presence of just one of these factors is sufficient to require preparation

17   of an EIS.

18           38.     NEPA’s regulations provide that an agency may first prepare an Environmental

19   Assessment to determine whether the environmental impact of a proposed action may be

20   “significant” and thus warrant preparation of an EIS. 40 C.F.R. §§ 1501.3, 1501.4(b)–(c). If,

21   pursuant to the Environmental Assessment, an agency determines that an EIS is not required, it

22   must issue a “Finding of No Significant Impact” that presents the reasons why the proposed agency

23   action will not have a significant impact on the human environment. Id. §§ 1501.4(e), 1508.13.

24
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                          2400 NW 80th St. #146; Seattle, WA 98117
                                                     11                                        (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 12 of 27




 1   The Environmental Assessment must “provide sufficient evidence and analysis for determining

 2   whether” a Finding of No Significant Impact satisfies NEPA. Id. § 1508.9(a)(1).

 3          39.     An agency may only issue a Finding of No Significant Impact for actions with no

 4   significant impact on the human environment. See 40 C.F.R. § 1508.13. If an action may have a

 5   significant effect on the environment, or if there are substantial questions as to whether it may, an

 6   EIS must be prepared. 42 U.S.C. § 4332(2)(C); 40 C.F.R. § 1502.3.

 7          40.     Both Environmental Assessments and EISs must specify the purpose and need to

 8   which the agency is responding in proposing the action. 40 C.F.R. §§ 1502.13, 1508.9(b).

 9          41.     Both Environmental Assessments and EISs must also “describe the environment of

10   the areas to be affected or created by the alternatives under consideration.” 40 C.F.R. § 1502.15;

11   see id. § 1508.9(b).

12          42.     Additionally, Environmental Assessments and EISs must discuss a proposed

13   action’s direct, indirect, and cumulative effects. 40 C.F.R. §§ 1502.16, 1508.9(b). Direct effects

14   are “caused by the action and occur at the same time and place,” whereas indirect effects are

15   “caused by the action and are later in time or farther removed in distance, but are still reasonably

16   foreseeable.” Id. § 1508.8. Cumulative effects are “the impact on the environment which results

17   from the incremental impact of the action when added to other past, present, and reasonably

18   foreseeable future actions.” Id. § 1508.7.

19          43.     Environmental Assessment and EISs must also include a reasonable range of

20   alternatives (42 U.S.C. § 4332(2)(C)(iii), (E); 40 C.F.R. §§ 1502.14, 1508.9(b)), and provide “a

21   clear basis for choice among options by the decisionmaker and the public.” 40 C.F.R. § 1502.14.

22   “Accurate scientific analysis, expert agency comments, and public scrutiny are essential to

23   implementing NEPA.” Id. § 1500.1(b).

24
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                   12                                        (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 13 of 27




 1                              ADMINISTRATIVE PROCEDURE ACT

 2          44.     Judicial review of federal agency action is governed by the APA. 5 U.S.C. §§ 701–

 3   706.

 4          45.     Under the APA, a person may seek judicial review to “compel agency action

 5   unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

 6          46.     Also, courts “shall . . . hold unlawful and set aside agency action, findings, and

 7   conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

 8   with law” or “without observance of procedure required by law.” 5 U.S.C. § 706(2)(A), (D).

 9                                                 FACTS

10   The Seattle Harbor Project

11          47.     The Corps is undertaking a project to expand Seattle Harbor. The project includes

12   deepening and widening the approaches and channels to facilitate larger ships calling on the port.

13   At least one of the terminals also requires infrastructure development to accommodate the larger

14   vessels.

15          48.     The Corps will dredge 1,112,000 cubic yards of material from the waterways over

16   two years of construction. Various machines will be used during construction: a clamshell dredge,

17   survey vessel, and tug barge; some will operate nearly continuously. The dredged material will be

18   barged and dumped in Elliot Bay, except an estimated 245,000 cubic yards that requires special

19   handling because of toxic or hazardous contaminants. A portion of the dredged material will be

20   incidentally resuspended and pollute the water.

21          49.     The area affected by the proposed project is inhabited by endangered killer whales.

22   The federal government designated critical habitat—habitat essential to conservation and

23   recovery—for Southern Resident killer whales in the Salish Sea where they reside for most of the

24
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                   13                                        (206) 900-7953
                      Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 14 of 27




 1   year. The shipping lanes to the Seattle Harbor, the area for dumping dredged material in Elliott

 2   Bay, and the project area are within the Southern Resident killer whales’ designated critical habitat.

 3              50.     The Corps’ Seattle Harbor Project is a major federal action triggering

 4   environmental review under NEPA. The Corps prepared an Integrated Feasibility Report and

 5   Environmental Assessment to analyze the project and evaluate its environmental effects.

 6              51.     The Environmental Assessment considered a no action plan and two alternatives

 7   that include widening the approach and deepening the East and West waterways of Seattle Harbor

 8   to -56 feet or to -57 feet below mean lower low water. The Corps decided to deepen the East and

 9   West waterways of Seattle Harbor to 57 feet below mean lower low water.

10              52.     The project aims to enable larger ships to use Seattle Harbor and will facilitate more

11   larger vessels calling upon the Port of Seattle.

12              53.     The Corps forecasted that vessel calls, imports, and exports will increase to the Port

13   of Seattle between now and 2034.

14              54.     After reviewing the project, the Fisheries Service prepared a biological opinion

15   under section 7 of the Endangered Species Act on February 2, 2017. The biological opinion

16   concluded that the project may affect but is not likely to jeopardize the continued existence of

17   threatened Puget Sound Chinook and Puget Sound steelhead or destroy or adversely modify their

18   designated critical habitat. The biological opinion also contains the Fisheries Service’s

19   concurrence with the Corps’ determination that the project is not likely to adversely affect

20   Southern Resident killer whales or their critical habitat. The agencies did not engage in formal

21   consultation regarding the impacts of the project on Southern Resident killer whales or their critical

22   habitat.

23              55.     The agencies relied on the Fisheries Service’s conclusion issued on December 17,

24   2015, that the continued use of dredge disposal sites in Puget Sound is not likely to adversely affect
     COMPLAINT                                                        CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                           2400 NW 80th St. #146; Seattle, WA 98117
                                                       14                                       (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 15 of 27




 1   Southern Resident killer whales or their critical habitat. The Fisheries Service included this

 2   determination in a biological opinion analyzing the impacts of the continued use of dredge disposal

 3   sites in Puget Sound on threatened Puget Sound Chinook and Puget Sound steelhead and their

 4   critical habitat.

 5           56.     The Fisheries Service’s 2017 “not likely to adversely affect” determination on the

 6   Seattle Harbor Project failed to consider the project’s threats to Southern Resident killer whales

 7   from ship strikes, vessel noise and disturbance, and exposure to harmful contaminants.

 8           57.     On March 27, 2019, the Corps found that the proposed project would not

 9   significantly affect the environment and determined that an EIS was not required.

10           58.     On September 1, 2020, the Center issued a Notice of Intent to Sue Letter (Notice)

11   to the Corps and Fisheries Service for violations of the Endangered Species Act related to the

12   Seattle Harbor Project. The Notice included 42 different scientific articles and reference

13   documents demonstrating the numerous threats the project poses to critically endangered Southern

14   Resident killer whales. The Corps subsequently determined that reinitiation of consultation was

15   not required.

16           59.     Ongoing expansion projects at the West Waterway terminal (T-5)—including

17   installing super post-Panamax container cranes, dock stabilization, and power infrastructure—will

18   accommodate ultra-large containerships and increase container traffic capacity. Berth deepening

19   in the East Waterway terminal (T-18) to accommodate ultra-large ships is in planning stages. Both

20   the East and West Waterways will likely support the largest containerships serving the harbor.

21           60.     Vessel traffic is highly polluting, becoming a serious public health issue for areas

22   with high volumes of traffic, like ports.

23

24
     COMPLAINT                                                    CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                       2400 NW 80th St. #146; Seattle, WA 98117
                                                   15                                       (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 16 of 27




 1          61.     Ships pollute the air with smog, soot, and greenhouse gases. Vessels emit nitrogen

 2   oxides (NOx), sulfur oxides (SOx), volatile organic compounds (VOCs) particulate matter (PM),

 3   and greenhouse gases.

 4          62.     Smog contributes to asthma, emphysema, and pulmonary disease. Microscopic

 5   particles of PM from soot lodge deep in the lungs and can cause serious health problems, including

 6   heart attacks, aggravated asthma, and death. New studies also link PM exposure in people to

 7   increased risk of death from COVID-19.

 8          63.     Marine vessels are the second largest source of freight-related NOx and PM. Ports

 9   and adjacent neighborhoods are exposed to increased air pollution. Downwind of the project is a

10   majority community of color that will be exposed to air pollution.

11          64.     The Corps neither conducted an analysis of air emissions dispersal nor assessed the

12   environmental, health, or environmental justice effects associated with the project.

13   Southern Resident Killer Whales

14          65.     Southern Resident killer whales, also known as orcas, are charismatic black and

15   white marine mammals that are an icon of the Pacific Northwest. They are intelligent, social

16   animals that live in highly organized groups known as pods. These killer whales form strong social

17   bonds and have been observed sharing the responsibilities of caring for the young, sick, and

18   injured. Southern Resident killer whales are distinct from other killer whales. They are residents

19   of the Salish Sea and communicate with calls and whistles unique to each pod. Their diet consists

20   entirely of fish, primarily Chinook salmon.

21          66.     Southern Resident killer whales were listed as endangered in 2005, and their

22   population has declined precipitously. The species is at grave risk of extinction, with only 74

23   Southern Residents killer whales remaining. Scientists, local and federal officials, and the public

24   are alarmed by the precarious status of these iconic killer whales.
     COMPLAINT                                                    CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                       2400 NW 80th St. #146; Seattle, WA 98117
                                                   16                                       (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 17 of 27




 1          67.     Given the low abundance and continuing population decline of Southern Resident

 2   killer whales, the health and survival of every single individual affects the conservation of the

 3   species.

 4          68.     According to the Fisheries Service, the loss of a single individual, or the decrease

 5   in reproductive capacity of a single individual, is likely to appreciably reduce the likelihood of

 6   survival and recovery of the Southern Resident killer whales.

 7          69.     In November 2006, the Fisheries Service issued a final rule designating

 8   approximately 2,560 square miles (6,630 square km) of inland waters of Washington State as

 9   critical habitat for Southern Resident killer whales. 71 Fed. Reg. 69,054 (Nov. 29, 2006). The

10   critical habitat’s identified features include (among other things) prey species of sufficient

11   quantity, quality, and availability to support individual growth, reproduction, and development, as

12   well as overall population growth.

13          70.     Salmon are clearly the preferred prey of Southern Resident killer whales and

14   consumed in large amounts. In addition to needing a great quantity of salmon, those salmon must

15   not contain an amount of contaminants that exceed levels that can cause mortality or reproductive

16   failure in Southern Resident killer whales.

17          71.     The Fisheries Service identified Southern Resident killer whales as a “Species in

18   the Spotlight.” This means that the agency considers the whales to be one of a few species most at

19   risk of extinction and a number one priority for recovery.

20          72.     The Fisheries Service also has identified three primary threats to Southern

21   Residents: (1) starvation from lack of prey; (2) vessel noise and disturbance that interrupt foraging

22   and other behaviors; and (3) toxic contaminants that bioaccumulate and are stored in the whales’

23   fat.

24
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                   17                                        (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 18 of 27




 1   The Seattle Harbor Project Threatens Southern Resident Killer Whales

 2          73.     The Corps’ Seattle Harbor Project contributes to each of the three primary threats

 3   to Southern Resident killer whales. First, the construction, dredging noise, and sediment plume

 4   degrades salmon habitat with adverse impacts on killer whale prey. Second, the dredging, larger

 5   ships, and growing number of ships and tending vessels will add noise pollution in the Salish Sea

 6   that can harass killer whales and impair their foraging. Third, the dredging will disturb hazardous

 7   sediments and resuspend contaminants, such as PCBs, from toxic sites, exposing Southern

 8   Residents and their habitat to increased contamination.

 9          74.     Prey availability: Eight stocks of salmonids inhabit the proposed action area,

10   including some that must migrate through the harbor to reach spawning grounds. Among these

11   salmonids are several imperiled populations protected under the Endangered Species Act,

12   including Puget Sound Chinook—preferred prey for Southern Resident killer whales.

13          75.     Salmon are endangered in large part because of habitat degradation from dredging,

14   construction, and dams. Dredging noise and turbidity can impair salmon spawning success and

15   timing and damage habitat. The construction will take place during the threatened Puget Sound

16   Chinook run.

17          76.     Nonetheless, the Corps concluded that its project would have no or negligible

18   impacts on salmonids (or their availability as killer whale prey), reasoning that adult salmon can

19   “easily swim around” the dredge operation without delays in spawning.

20          77.     Vessel disturbance: Ships calling on Seattle Harbor travel through critical habitat

21   of Southern Resident killer whales. When the Fisheries Service designated critical habitat in 2006,

22   it found that vessel traffic will require special management.

23

24
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                          2400 NW 80th St. #146; Seattle, WA 98117
                                                   18                                          (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 19 of 27




 1           78.       In 2015, the Port of Tacoma joined with the Port of Seattle in an operating

 2   partnership, the Northwest Seaport Alliance. Combined, the ports are the third largest in North

 3   America by container volume.

 4           79.       Shipping traffic and noise threatens endangered Southern resident killer whales.

 5   Disturbance from vessels impairs the behavior and feeding of Southern Resident killer whales by

 6   increasing expended energy, reducing effectiveness of their hunting techniques, and reducing the

 7   time they spend foraging. Killer whales use sound and echolocation to find prey; noise pollution

 8   can mask the clicks that they use to locate prey. Ship noise overlaps with the same frequencies that

 9   Southern Residents use. Marine species with high site fidelity (i.e., animals that stay in or

10   habitually return to a particular area), such as Southern Resident killer whales, are especially

11   vulnerable to noise.

12           80.       But for the project, large shipping vessels will be unable to use Seattle Harbor. The

13   project will facilitate an increase in shipping traffic of large vessels crossing Haro Strait and

14   transiting through the Salish Sea. Larger ships have larger positioning thrusters and propulsion

15   units and may need tending vessels, such as tugboats, to guide them to port. Shipping vessels and

16   tugboats contribute significantly to noise in the Salish Sea. The dredging and disposal will require

17   vessel transit.

18           81.       Neither the Corps nor the Fisheries Service analyzed the environmental impacts of

19   noise and disturbance from Salish Sea vessel traffic that the project will cause. Neither the

20   Environmental Assessment, the not-likely-to-adversely-affect determination for Southern

21   Resident killer whales, nor the biological opinion forecasted, modeled, or quantified noise

22   pollution from the increase in larger ships or vessel calls. The Corps did not use the Fisheries

23   Service’s technical guidance for assessing the effects of anthropogenic sound on marine mammal

24   hearing, and it did not use any other method to estimate noise impacts to Southern Residents or
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                          2400 NW 80th St. #146; Seattle, WA 98117
                                                     19                                        (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 20 of 27




 1   their critical habitat. Neither the Corps nor the Fisheries Service quantified the harms of noise

 2   pollution, vessel collisions, or oil spills.

 3           82.     Documented ship strikes of Southern Resident killer whales include one collision

 4   in 2005 with an unknown individual that resulted in injury; the fatal collision of L98, a seven-year-

 5   old male, in 2006; and the 2016 fatal collision of J34, an 18-year-old male.

 6           83.     Without discussing these incidents, the Corps and Fisheries Service concluded that

 7   the increased risk to Southern Resident killer whales of collision from a large vessel is

 8   discountable. The agencies did not evaluate the likelihood of take from other threats, provide a

 9   limit on take of Southern Resident killer whales, or include measures to mitigate the impacts of

10   such take on this highly imperiled population.

11           84.     The Environmental Assessment failed to take a hard look at the noise pollution and

12   sediment plume from dredging. Dredging, including clamshell dredging, produces underwater

13   noise that is audible to Southern Resident killer whales and other wildlife. The dredging ship and

14   vessel towing dredged material for dumping in Elliot Bay also produce underwater noise.

15           85.     In a similar harbor expansion for the Port of Miami, the Corps severely

16   underestimated impacts and area of damage from dredging that killed a half-million corals. The

17   Corps settled litigation over the issue with coral mitigation and other restoration.

18           86.     For this project, the Corps and Fisheries Service concluded that there are no effects

19   to killer whales from vessel noise. They also determined that risks of vessel strikes are discountable

20   and contamination harms were negligible. Ultimately, the Corps and Fisheries Service found

21   negligible impacts to Southern Resident killer whales and their critical habitat from the project.

22           87.     Contamination: Exposure to contaminants threatens Southern Resident killer

23   whales. Persistent organic pollutants, such as PCBs and DDT, have been found in high levels in

24   the animals. They are primarily exposed to these contaminants from the prey they consume.
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                    20                                       (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 21 of 27




 1   Starving killer whales burn fat reserves that release toxins with harmful effects. Deleterious health

 2   effects from contaminants for killer whales include poor reproductive success, impaired growth or

 3   development, and neurological and foraging problems.

 4          88.     The project threatens killer whales through contamination. The project area has two

 5   Superfund sites that are contaminated with hazardous and toxic wastes. Contaminated sediments

 6   will be dredged as part of the proposed project, resulting in resuspension of some contaminants,

 7   including persistent organic pollutants, in the water. For example, the Corps estimates a

 8   resuspension rate of up to five percent of PCBs with increased bioavailability for two years. This

 9   would expose salmon and killer whales to this toxic pollutant.

10          89.     The Fisheries Service incorrectly concluded that killer whales are not likely to be

11   found in the area affected by water quality disturbances. The Fisheries Service therefore failed to

12   consider adequately the impacts of PCBs on Southern Resident killer whales by exposure though

13   the prey they consume.

14          90.     In making its Finding of No Significant Impact from contaminants, the Corps relied

15   on speculative future plans to clean up contaminated Superfund sites.

16          91.     Cumulative impacts: The Corps has proposed an expansion of Tacoma Harbor,

17   and it issued a draft Environmental Assessment for deepening and widening Tacoma Harbor to

18   facilitate larger ships. The Corps did not evaluate the cumulative impacts of the Seattle and Tacoma

19   harbor expansions.

20                                        CLAIMS FOR RELIEF

21                                    FIRST CLAIM FOR RELIEF

22                        (Violation of the Endangered Species Act and APA)

23          92.     Plaintiff realleges and incorporates the allegations in the preceding paragraphs of

24   this Complaint.
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                   21                                        (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 22 of 27




 1          93.     The Fisheries Service’s concurrence that the Seattle Harbor Project is not likely to

 2   adversely affect Southern Resident killer whales or destroy or adversely modify their critical

 3   habitat is a final agency action within the meaning of the APA.

 4          94.     The Fisheries Service’s 2017 determination that the Seattle Harbor Project is not

 5   likely to adversely affect endangered Southern Resident killer whales or their critical habitat is

 6   arbitrary, capricious, contrary to law, and invalid. 5 U.S.C. § 706(2)(A), (D). The Fisheries

 7   Service’s determination is not based on the best scientific and commercial data available. The

 8   Fisheries Service ignored relevant factors and failed to analyze and develop projections based on

 9   information and methodology that was available, in violation of the Endangered Species Act and

10   the APA. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14; 5 U.S.C. § 706(2)(A), (D).

11          95.     Any extent to which the Fisheries Service relied on its 2015 determination to make

12   its 2017 determination that found the disposal of dredged material is not likely to adversely affect

13   endangered Southern Resident killer whales or their critical habitat is improper because the 2015

14   determination is arbitrary, capricious, contrary to law, and invalid. 5 U.S.C. § 706(2)(A), (D). The

15   Fisheries Service’s determination is not based on the best scientific and commercial data available.

16   The Fisheries Service ignored relevant factors and failed to analyze and develop projections based

17   on information and methodology that was available, in violation of the Endangered Species Act

18   and the APA. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14; 5 U.S.C. § 706(2)(A), (D).

19          96.     Because the Fisheries Service concurred with the Corps’ “not likely to adversely

20   affect” determination for Southern Resident killer whales, it did not engage in formal consultation

21   for this species and failed to properly determine whether the action, in combination with the

22   environmental baseline and cumulative effects, will jeopardize the species or adversely modify its

23   critical habitat, in violation of the Endangered Species Act and the APA. 16 U.S.C. § 1536(a)(2);

24   50 C.F.R. §§ 402.12, 402.14; 5 U.S.C. § 706(2)(A). Additionally, the Fisheries Service failed to
     COMPLAINT                                                    CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                       2400 NW 80th St. #146; Seattle, WA 98117
                                                   22                                       (206) 900-7953
                    Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 23 of 27




 1   prepare an incidental take statement that would have required that impacts to the species be

 2   minimized through mandatory terms and conditions, and which would have included monitoring

 3   and reporting requirements. 16 U.S.C. § 1536(b); 50 C.F.R. § 402.14.

 4                                    SECOND CLAIM FOR RELIEF

 5                          (Violation of the Endangered Species Act and APA)

 6           97.      Plaintiff realleges and incorporates the allegations in the preceding paragraphs of

 7   this Complaint.

 8           98.      The Corps unlawfully relied on the Fisheries Service’s flawed concurrence. By

 9   relying on the Fisheries Service’s legally flawed determination that the project is not likely to

10   adversely affect Southern Resident killer whales or their critical habitat, the Corps is failing to

11   ensure that the Seattle Harbor Project is not likely to jeopardize the continued existence of

12   Southern Resident killer whales or result in the destruction or adverse modification of their critical

13   habitat in violation of Section 7(a)(2) of the Endangered Species Act. 16 U.S.C. § 1536(a)(2).

14                                     THIRD CLAIM FOR RELIEF

15                                   (Violations of NEPA and the APA)

16           99.      Plaintiff realleges and incorporates the allegations in the preceding paragraphs of

17   this Complaint.

18           100.     The Corps’ Seattle Harbor Project is a major federal action within the meaning of

19   NEPA.

20           101.     The Corps’ Environmental Assessment and Finding of No Significant Impact are

21   inadequate under NEPA because the agency failed to take a “hard look” at the direct, indirect, and

22   cumulative environmental impacts of its decision before acting. The Corps failed to include

23   sufficient evidence and adequate analysis of the environmental impacts of the project to support

24   its ultimate no-significant-impact conclusion.
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                    23                                       (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 24 of 27




 1          102.     The Environmental Assessment violates NEPA’s requirement that the Corps

 2   consider a reasonable range of alternatives to the action. In this case, the agency considered just

 3   three alternatives, two that were substantially the same, without evaluating reasonable alternatives

 4   that would mitigate effects of the action in violation of NEPA.

 5          103.     The Environmental Assessment and Finding of No Significant Impact are arbitrary,

 6   capricious, an abuse of discretion, made without observance of procedure required by law, and not

 7   in accordance with NEPA or its implementing regulations, 42 U.S.C. § 4332(2)(C), D; 40 C.F.R.

 8   §§ 1502.14, 1508.7, 1508.8, 1508.9, in violation of the APA. 5 U.S.C. § 706(2).

 9                                  FOURTH CLAIM FOR RELIEF

10                                  (Violations of NEPA and the APA)

11          104.     Plaintiff realleges and incorporates the allegations in the preceding paragraphs of

12   this Complaint.

13          105.     The Corps violated NEPA because it failed to prepare an EIS fully analyzing the

14   environmental impacts of the Seattle Harbor Project including impacts on Southern Resident killer

15   whales and on public health and environmental justice due to air emission increases. The agency’s

16   decision implicates several NEPA significance factors for when an EIS is required: it may have

17   adverse impacts; it may affect geographically unique areas; it involves highly uncertain or unique

18   or unknown risks; it has cumulatively significant impacts; it may cause loss or destruction of

19   significant scientific, cultural, or historical resources; and it may adversely affect threatened or

20   endangered species or their critical habitat. 40 C.F.R. § 1508.27.

21          106.     The Corps’ failure to prepare an EIS constitutes an agency action unlawfully

22   withheld or unreasonably delayed, in violation of the APA. 5 U.S.C. § 706(1). Alternatively, the

23   Corps’ authorization of the Seattle Harbor Project without first preparing an EIS is arbitrary,

24
     COMPLAINT                                                    CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                       2400 NW 80th St. #146; Seattle, WA 98117
                                                   24                                       (206) 900-7953
                   Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 25 of 27




 1   capricious, an abuse of discretion, made without observance of procedure required by law, and not

 2   in accordance with NEPA or its implementing regulations, in violation of the APA. Id. § 706(2).

 3                                    FIFTH CLAIM FOR RELIEF

 4                         (Violation of the Endangered Species Act and APA)

 5          107.     Plaintiff realleges and incorporates the allegations in the preceding paragraphs of

 6   this Complaint.

 7          108.     The Corps and the Fisheries Service have failed to reinitiate and complete

 8   consultation on the impacts of the Seattle Harbor Project on Southern Resident killer whales and

 9   their critical habitat. This violates Section 7 of the Endangered Species Act and its implementing

10   regulations. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §§ 402.14, 402.16.

11          109.     The Corps determined that reinitiation of consultation was not required. The refusal

12   to reinitiate consultation on the impacts of the Seattle Harbor Project despite new evidence of

13   impacts to Southern Resident killer whales constitutes arbitrary and capricious agency action,

14   agency action “unlawfully withheld or unreasonably delayed,” and/or agency action made

15   “without observance of procedure required by law” under the APA. 5 U.S.C. § 706(1), 706(2)(A),

16   (D).

17                                        PRAYER FOR RELIEF

18          Plaintiff respectfully requests that the Court grant the following relief:

19          1.       Declare that the Fisheries Service has violated and is violating the Endangered

20                   Species Act, its implementing regulations, and the APA by determining the project

21                   is not likely to adversely affect Southern Resident killer whales or their critical

22                   habitat;

23

24
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                        2400 NW 80th St. #146; Seattle, WA 98117
                                                   25                                        (206) 900-7953
                  Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 26 of 27




 1          2.      Declare that the Corps has violated and is violating the Endangered Species Act

 2                  and its implementing regulations by relying on the Fisheries Service’s unlawful

 3                  not-likely-to-adversely-affect determination;

 4          3.      Declare that the Corps’ Environmental Assessment and Finding of No Significant

 5                  Impact violate NEPA, its implementing regulations, and the APA;

 6          4.      Declare that the Corps’ failure to prepare an EIS violates NEPA, its implementing

 7                  regulations, and the APA;

 8          5.      Declare that the Corps and the Fisheries Service have violated and continue to

 9                  violate the Endangered Species Act and its implementing regulations by failing to

10                  reinitiate and complete consultation to ensure that the Seattle Harbor Project does

11                  not jeopardize the continued existence of Southern Resident killer whales or result

12                  in the destruction or adverse modification of their critical habitat;

13          6.      Set aside and vacate the Fisheries Service’s not-likely-to-adversely-affect

14                  concurrence for Southern Resident killer whales;

15          7.      Set aside and vacate the Environmental Assessment and Finding of No Significant

16                  Impact the Corps issued for the project;

17          8.      Order the Fisheries Service to reinitiate consultation within 30 days and complete

18                  a biological opinion analyzing impacts to Southern Resident killer whales in

19                  compliance with the Endangered Species Act;

20          9.      Order the Corps to prepare an EIS in compliance with NEPA;

21          10.     Award Plaintiff the costs of this action, including reasonable attorneys’ fees; and

22          11.     Grant such other relief as this Court deems just and proper.

23

24
     COMPLAINT                                                      CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                         2400 NW 80th St. #146; Seattle, WA 98117
                                                   26                                         (206) 900-7953
                 Case 2:21-cv-00275 Document 1 Filed 03/04/21 Page 27 of 27




 1   Respectfully submitted March 4, 2021,

 2                                           By: s/ Sophia N. Ressler

 3                                           Sophia N. Ressler (WA Bar No. 48406)
                                             CENTER FOR BIOLOGICAL DIVERSITY
 4                                           2400 NW 80th Street, #146
                                             Seattle, WA 98117
 5                                           Phone: (206) 900-7953
                                             sressler@biologicaldiversity.org
 6
                                             Catherine W. Kilduff (VA Bar No. 89727)
 7                                           CENTER FOR BIOLOGICAL DIVERSITY
                                             801 Boush St., Ste. 200
 8                                           Norfolk, VA 23510
                                             Phone: (202) 780-8862
 9                                           ckilduff@biologicaldiversity.org
                                             Pro hac vice pending
10
                                             Cari Miyoko Sakashita (CA Bar No. 239639)
11                                           CENTER FOR BIOLOGICAL DIVERSITY
                                             1212 Broadway, St. #800
12                                           Oakland, CA 94612
                                             Phone: (510) 844-7100
13                                           Facsimile: (510) 844-7150
                                             miyoko@biologicaldiversity.org
14                                           Pro hac vice pending

15                                           Attorneys for Plaintiff
                                             Center for Biological Diversity
16

17

18

19

20

21

22

23

24
     COMPLAINT                                              CENTER FOR BIOLOGICAL DIVERSITY
     Case No. 2:21-CV-00275                                 2400 NW 80th St. #146; Seattle, WA 98117
                                             27                                       (206) 900-7953
